Citation Nr: 1429240	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-43 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for osteopenia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

4.  Entitlement to service connection for right and left ankle disabilities.

5.  Entitlement to service connection for right and left shoulder tendonitis.

6.  Entitlement to service connection for right and left patellofemoral syndrome.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for mechanical low back pain.
10.  Entitlement to service connection for musculoskeletal neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The appellant served in the Army National Guard from February 1995 to June 2002.  He also had regular army service from June 3, 2002, to January 19, 2007.  Service in Iraq from February 2003 to February 2004 is indicated by the evidence of record.  (The appellant's claims on appeal stem from his service in Iraq during 2003 and 2004.)

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a May 2009 administrative decision, the RO determined that the character of the appellant's service from June 3, 2002, to his discharge in January 2007 was dishonorable for purpose of his eligibility for VA benefits.  In a May 2009 rating decision, the RO denied the appellant's service connection claims, based primarily on the finding that the appellant's service, as described above, was dishonorable for VA purposes.  The Board remanded the case in August 2011 for further evidentiary development and adjudication.

(The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2011.  A transcript of the hearing has been associated with the appellant's claims file.)  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the appellant's claims.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In this case, the Board notes that underlying the appellant's claims for service connection, which are premised on experiences he claims to have had during his deployment to Iraq in 2003 and 2004, is an issue regarding the character of his service during that time.  Thus, as it did in the August 2011 remand, the Board will turn its attention to the question of whether the character of the appellant's January 2007 discharge from service is a bar to VA monetary benefits such as entitlement to compensation for service-connected disabilities.

In this case, the record shows that the appellant was in the Army National Guard beginning in 1995.  He served in Iraq from February 2003 through February 2004.  Copies of service personnel records in the appellant's claims file document that he had periods of service in 1996, 2000-2001, and 2002.  All of these periods of service are noted to have been honorable.  However, also present in the claims file is a copy of a DD Form 214 (Certificate of Release or Discharge from Active Duty) indicating that the appellant served on active duty from February 2, 2001, to January 19, 2007.  His character of service is identified in this document as "under other than honorable conditions," and the reason for his separation from service is listed as "in lieu of trial by court martial."  

The appellant's original service personnel documents are not of record; the documents provided by the National Personnel Records Center (NPRC) comprise copies of the original documents.  As provided by the NPRC, the personnel record, as noted above, reflects that the appellant initially enlisted in the Army National Guard in February 1995, for a period of eight years.  In February 2000, in consideration of an imminent deployment to Bosnia, the appellant signed an extension of his enlistment obligation for an additional six years.  Then, in June 2002, the appellant enlisted in the United States Army on active duty for an enlistment period of three years.  He re-enlisted in June 2004, for an additional period of four years.  Also of record as provided by the NPRC is a form dated in June 2002 documenting the appellant's discharge from the Army National Guard.  This discharge is characterized as honorable.  However, the period of active duty service from February 2001 to January 2007 was characterized on the DD Form 214 provided by the NPRC as "under other than honorable conditions."  Documentation in the record further reflects that the appellant, at the time of his 2007 separation from active duty, was facing charges, in part, of fraud relating to the alteration of his personnel record on multiple occasions dating from June 2000 through April 2006.

The appellant has also submitted documents relating to the character of his service for the relevant period of service from 2002 to 2004.  Of particular interest are two copied documents that differ significantly from similar documents submitted by the NPRC.  In that connection, the appellant has submitted copies of DD Forms 214 documenting his service in 1996, from 2000 to 2001, and in 2002.  These forms are identical to those in the service personnel record provided by the NPRC and reflect that the character of the appellant's service during those times was honorable.  However, the appellant has also provided a copy of a DD Form 214 purporting to document his service from February 2001 to January 2007; on this form, the appellant's character of service is listed as "honorable," and the basis identified as his reason for separation is "completion of required active service."  In addition, at his April 2011 hearing before the undersigned Veterans Law Judge, the appellant submitted a copy of a document entitled "Honorable Discharge" that appears to be a copy of a discharge certificate showing that the appellant separated from active duty in June 2004 with an honorable discharge.  However, no such document exists in the copies provided to VA by the NPRC in the appellant's personnel file.

Because these personnel records submitted by the appellant are at odds with the records submitted by the NPRC, the Board set out several steps in its August 2011 remand designed to clarify the circumstances of the appellant's active military service, including his tours of duty, service dates, and the character of discharge from all such periods of service.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to take note of the discrepancies as identified above and point them out to the service department.  The Board instructed the AOJ to contact the service department directly-in this case, the United States Army-and obtain the original DD Form 214 documenting the appellant's service from February 2001 to January 2007, as well as the original document (if any exists) demonstrating the appellant's honorable discharge in June 2004.  If no originals were found to be available, the AOJ was instructed to obtain a written statement to that effect as well as any copies of the documents in question that could be provided.  The AOJ was further instructed to call the discrepancies in these documents to the service department's attention and request that the service department analyze and account for all discrepancies between the appellant's provided documentation and the official documentation maintained by the service department.  The AOJ was further instructed to request that the service department provide the appellant's specific dates of service, including all periods of active duty and deployment, and specify the length and end date of each period of service for which the appellant enlisted, as well as the character of each identified period of service.  

However, rather than contact the Army directly and seek the identified information and clarification concerning the appellant's dates of service and character of discharge, the AOJ merely submitted an automated request to the Defense Personnel Records Information Retrieval System (DPRIS) requesting verification of the appellant's service.  In response to the inquiry, DPRIS sent a folder containing copies of the appellant's DD Forms 214 and other service personnel records, all of which were previously present in the appellant's claims file and none of which provided the requested clarification.  Thus, the Board finds that remand is again required to allow the AOJ to complete the steps initially identified in the August 2011 remand.  In particular, the AOJ must complete the specific directives set forth above, including contacting the service department directly to obtain original DD Forms 214 documenting the appellant's discharge in January 2007-and June 2004, if applicable-and a written statement if no originals are available.  The AOJ must also make the Army aware of the discrepancies between the documents provided to the Board by the NPRC and those provided by the appellant and must ask the Army to account for those discrepancies.  (In light of a March 2014 statement made by the appellant to a United States Senator, it is now less clear whether the appellant believes he in fact received honorable discharges.  In the March 2014 statement, he indicated a desire to seek help with getting his service record expunged or upgraded.)

If the service department determines that the information in the documents provided by the appellant is inaccurate, or if the AOJ otherwise deems it appropriate, the AOJ should undertake any development necessary to obtain forensic opinion evidence with regard to the various versions of the DD Form 214 and other forms submitted by the appellant in support of his claims.  The documents submitted by the appellant should be compared with those forms received directly from the service department.  Competent evidence should be sought as to whether the documents submitted by the appellant represent original entries made by service department personnel or by some other individual.  Resources available through VA's Office of the Inspector General may be helpful in obtaining such an opinion. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must directly contact the service department-the United States Army-and request the following documents:

* The original DD Form 214 documenting the appellant's service from February 2001 to January 2007;
* the original document demonstrating the appellant's honorable discharge in June 2004; 
* documents confirming the appellant's specific dates of service, including all periods of active duty and deployment, and the length and end date of each period of service for which the appellant enlisted; and
* documents establishing the character of service for each identified period of service.

If no originals are available, the AOJ must obtain a written statement to that effect as well as any copies of these documents that can be provided.  The service department must be asked to certify the accuracy of any copies provided.  

2.  The AOJ must also point out the discrepancies in the documents described above and must request that the service department analyze and account for all such discrepancies between the documentation provided by the appellant and the official documentation maintained by the service department.

3  If the service department determines that the information in the documents provided by the appellant is inaccurate, or if the AOJ otherwise deems it appropriate, the AOJ should undertake any development necessary to obtain forensic opinion evidence with regard to the various versions of the DD Form 214 and other forms submitted by the appellant in support of his claims.  The documents submitted by the appellant should be compared with those forms received directly from the service department.  Competent evidence should be sought as to whether the copies submitted by the appellant represent original entries made by authorized service department personnel or by some other individual.  Forensic resources available through VA's Office of the Inspector General should be utilized to determine the authenticity of documents submitted by the appellant, and should the Inspector General deem it appropriate, an inquiry into any suspected fraud should be conducted.  (If such an investigation is conducted, no further action should be taken to fulfill this remand until the investigation is completed.  A copy of any report of investigation should be obtained for consideration in this appeal.)  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  Consideration should be given to the character of discharge for any period of service during which the appellant claims to have incurred disability.  If any benefit sought is not granted, the appellant must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

